Per Curiam.
By decision dated October 6, 1992, respondent was suspended by this Court for a period of six months, effective September 18, 1992 (see, Matter of Neroni, 186 AD2d 860 and 185 AD2d 1015). He now applies for reinstatement.
Our examination of the papers submitted on this application indicate that respondent has substantially complied with the provisions of section 806.9 of the Court’s rules [22 NYCRR 806.9] regarding the conduct of suspended lawyers and has complied with the requirements of section 806.12 regarding reinstatement. Accordingly, respondent’s application is granted and he is reinstated to the practice of law, effective immediately.
*716Mikoll, P. J., Yesawich Jr., Mercure, Crew III and White, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.